NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas               956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                           July 16, 2015

      Hon. Henry Garza                            Hon. John Kuchera
      District Attorney                           Attorney at Law
      P. O. Box 540                               210 N. 6th Street
      Belton, TX 76513                            Waco, TX 76701
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Hon. Bob Odom
      Assistant District Attorney
      P. O. Box 540
      Belton, TX 76513
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00616-CR
      Tr.Ct.No. 68115
      Style:    Michael Fitzgerald Reese v. The State of Texas



             Enclosed please find the opinion and judgment issued by the Court on this date.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc:  27th District Court
           Hon. Shelia F. Norman, District Clerk Bell County